Citation Nr: 1628063	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for status post right total knee replacement residuals, currently evaluated at 60 percent (right knee disability).

2. Entitlement to special monthly compensation (SMC) for loss of use of a foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is rated at 60 percent disabling for his right knee disability, which is the maximum schedular rating he can attain under Diagnostic Code 5055 without pyramiding. 

2. The Veteran's symptoms from his right knee disability do not result in loss of use of a foot. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055 (2015).

2. The criteria for special monthly compensation for loss of use of a foot have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.350(a)(2); 38 C.F.R. § 4.63 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim for Right Knee Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Here, the Veteran is in receipt of a 60 percent disability rating for his right knee disability for the entire period on appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  Once the applicable total rating period has elapsed, the maximum schedular rating that can be assigned under Diagnostic Code 5055 is 60 percent for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Because the Veteran is in receipt of the maximum schedular rating for his right knee disability under Diagnostic Code 5055, a higher evaluation cannot be awarded.  As the maximum schedular rating has been awarded, a discussion of entitlement to a higher rating for functional loss under DeLuca is unnecessary.  Johnston, 10 Vet. App. at 80.

Additionally, the Veteran is not entitled to a separate rating under another diagnostic code for his symptoms, including locking, weakness, and limited motion of the knee, because his 60 percent rating under Diagnostic Code 5055 is based upon these symptoms.  See Esteban, 6 Vet. App. at 261-62.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  The Veteran is receiving the maximum schedular rating that accounts for his symptoms, including pain, limited motion, and instability.  Thus, the Veteran's right knee disability symptoms and residuals stemming from his total knee replacement have been explicitly addressed by the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of a TDIU, effective November 1, 2007.  Thus, this claim is not before the Board. 

Because the evidence indicates that the Veteran's TDIU rating is based solely on the Veteran's service-connected right knee disability, the Board considered whether the issue of SMC for housebound status pursuant to 38 U.S.C.A. § 1114(s) has been raised.  The Veteran does not have another disability that is rated at 60 percent; thus, a claim for SMC based on housebound status has not been raised.

Special Monthly Compensation Claim 

The Veteran contends that he is entitled to SMC for loss of use of his right knee stemming from August 9, 2006, the date of the surgery, to the present.  SMC under 38 U.S.C.A. 1114(k) is payable for anatomical loss or loss of use of one foot.  Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Other examples of loss of use of a foot include extremely unfavorable complete ankylosis of the knee; complete ankylosis of two major joints of an extremity; shortening of the lower extremity three and one-half inches or more; or, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes.  38 C.F.R. § 3.350(a)(2).  Although the Veteran's claim is for loss of use of his right knee, the Board is phrasing it as a claim for loss of use of a foot to remain consistent with the language of the statute.  

The Veteran was assigned a temporary evaluation of 100 percent from October 1, 2006 through November 1, 2007 due to surgical treatment necessitating convalescence in a March 2007 rating decision.  He was also granted SMC for loss of use of one foot from August 9, 2006 to November 1, 2007.  The Veteran appealed this rating decision, but did not submit a formal appeal within the appropriate time period following the September 2007 Statement of the Case.  Thus, the rating decision, including the SMC effective dates, became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a June 2010 rating decision, the Veteran was assigned a 60 percent evaluation under Diagnostic Code 5055 from November 1, 2007 to the present.  After the June 2010 rating decision was issued, the Veteran withdrew his pending appeals regarding his right knee disability rating.  The Veteran did not appeal the determination for his right knee disability within one year of the June 2010 rating decision; thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Although the Veteran filed a document in June 2011 regarding a claim for SMC, the Veteran clarified in September 2011 that he intended to appeal the TDIU effective date from the June 2010 rating decision.  

Due to the finality of the March 2007 and June 2010 rating decisions, the Veteran is unable to obtain an effective date for his SMC claim that is earlier than May 23, 2012, the date his claim was filed.  See 38 C.F.R. § 3.401(a)(1) (the effective date of a claim for SMC is the later of the date the claim was filed or the date entitlement arose).  Additionally, the Veteran cannot make a freestanding effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).  Thus, the Board will analyze the Veteran's claim for SMC from the date his claim was filed.  

In an August 2012 statement, the Veteran contended that he is currently entitled to SMC for loss of use of his right knee because the prosthesis is forever, and he will permanently experience severe residuals.  In an October 2012 statement, the Veteran stated that the prosthesis causes severe limited motion with frequent locking of the knee and impairs activities of daily living.

The Board finds that the Veteran's right knee disability has not caused loss of use of a foot.  The Veteran was afforded a VA examination in August 2012 for his right knee.  It was noted the Veteran used a cane regularly for locomotion.  Range of motion testing for the right knee showed flexion to 95 degrees, with objective evidence of pain at 20 degrees, and extension to -5 degrees.  Repetitive use testing did not produce additional limitation of motion.  Ankylosis was not noted.  After physical examination, the examiner determined that the Veteran maintained incomplete but functional range of movement at the right knee, including being able to assume a normal sitting position and an adequate supine lying position,  and being able to ambulate farther than 150 feet without rest.  The examiner thus concluded that the functional impairment of the right knee was not so diminished that amputation with prosthesis would equally serve the Veteran. 

The Veteran was afforded another VA knee examination in May 2014.  It was noted that the Veteran occasionally used a wheelchair and regularly used a cane for locomotion.  Range of motion testing for the right knee showed flexion to 90 degrees, with objective evidence of pain at 70 degrees, and no limitation of extension.  Repetitive motion testing did not produce additional limitation in range of motion.  Ankylosis was not noted.  After physical examination, the examiner determined that the Veteran had some functional impairment, including limitations on carrying, lifting, moderate ambulation, and prolonged standing.  The examiner did not find, however, that the functional impairment of the Veteran's knee was such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The Veteran's VA treatment records have been associated with the record.  A September 2010 functional status assessment shows that the Veteran was self-independent for mobility, transfer, bathing, dressing, stairs, shopping, housekeeping, transportation, and grooming, among other activities of daily living.  A nursing note from January 2012 indicates that the Veteran's functional status was only partially dependent and that he used crutches. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to SMC for loss or loss of use of a foot.  The medical evidence shows that the Veteran is functional, albeit limited.  Specifically, he is able to stand and ambulate, with limitations, and only occasionally uses a wheelchair.  There was no evidence of unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity three and one-half inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes.  38 C.F.R. § 3.350(a)(2).   Importantly, the Veteran's testimony does not contradict the medical evidence.  He only alleges that his right knee disability impairs his activities of daily living.  Thus, the Board finds that the Veteran's symptoms are not so severe that they constitute loss of use of a foot. 

In light of the medical and lay evidence, the Board must deny entitlement to SMC based on loss or loss of use of a foot.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records and lay statements.  The Veteran was also afforded VA compensation and pension examinations in August 2012 and May 2014 to assist in determining the severity of the Veteran's disabilities.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  Although there was evidence received after the Statement of the Case, initial consideration by the AOJ was waived by the Veteran's representative in July 2016.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to an increased rating for the right knee disability is denied.

Entitlement to special monthly compensation based on loss of use is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


